Case 1:18-cv-00412-LPS Document 165 Filed 06/26/20 Page 1 of 2 PageID #: 3802




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

AOS HOLDING COMPANY and                        )
A. O. SMITH CORPORATION,                       )
                                               )
                    Plaintiffs,                )      C.A. No. 18-412-LPS-CJB
                                               )
        vs.                                    )
                                               )
BRADFORD WHITE CORPORATION,                    )
                                               )
                    Defendant.                 )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s instructions in the Oral Order (D.I. 164) issued on June 24, 2020,

the parties hereby submit this Joint Status Report.

        Plaintiffs’ Position: Plaintiffs prefer to proceed with trial on September 23-25 (full days)

followed by late afternoon/evening sessions starting on September 29 because it increases the

likelihood that it will be possible and safe for lawyers and some witnesses to be present in the

courtroom for trial. However, if the trial will be fully remote regardless of timing, then Plaintiffs

prefer that trial occur during the August 14-24 timeframe. Magistrate Judge Burke has proposed

late August for a mediation, but a mediation has not yet been scheduled and Plaintiffs are willing

to mediate at an earlier time (subject to Judge Burke’s availability) or forego mediation if necessary

to accommodate a trial during the August 14-24 timeframe. Proceeding during the July 21-31

timeframe is the least desirable option, as the parties have not yet engaged in pretrial exchanges

due to the ongoing uncertainties associated with the trial date and could benefit from additional

time to prepare for trial.

        Defendant’s Position: Plaintiffs have not provided Defendant with a proposed pretrial

order, which in accordance with Local Rule 16.1(d)(1) and this Court’s Scheduling Order (D.I. 23)
Case 1:18-cv-00412-LPS Document 165 Filed 06/26/20 Page 2 of 2 PageID #: 3803




was due on June 2, 2020. On at least this basis, Defendant submits that the trial date should be

moved from its original date set forth in Option (i) (July 21-31). Defendant further notes that the

parties have arranged for mediation with Magistrate Judge Burke in late August, on the basis of

the parties’ understanding that the trial date would be moved to September or later. For the above

reasons, Defendant proposes that trial proceed according to Option (iii) (September 23-25 with

afternoon/evening sessions thereafter).

         Counsel are prepared to answer any questions or appear for a telephonic status conference

as the Court deems appropriate.


Dated: June 26, 2020                                  Respectfully submitted,

PHILLIPS, MCLAUGHLIN & HALL, P.A.                     RATNERPRESTIA, P.C.

/s/ David A. Bilson                                   /s/ Andrew J. Koopman
John C. Phillips, Jr., (#110)                         Andrew J. Koopman (#5288)
David A. Bilson (#4986)                               Christopher H. Blaszkowski (#5673)
1200 North Broom Street                               Nemours Building
Wilmington, DE 19806                                  1007 Orange Street, Suite 205
jcp@pmhdelaw.com                                      Wilmington, DE 19801
dab@pmhdelaw.com                                      akoopman@ratnerprestia.com
Attorneys for Plaintiffs                              cblaszkowski@ratnerprestia.com
                                                      Attorneys for Defendant




                                                2
